Exhibit 10.39 EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”), dated as of July 11, 2016, is by and between DDR Corp., an Ohio corporation (“DDR” or the “Company”), and Vincent A. Corno (“Executive”). The Company and Executive desire to enter into this Agreement to reflect the terms pursuant to which Executive will serve DDR as Executive Vice President of Leasing and Development (certain capitalized terms used in this Agreement have the meanings ascribed to them in Section21 of this Agreement). DDR and Executive agree, effective as of the date first set forth above (the “Effective Date”), as follows: 1.Employment, Term.DDR engages and employs Executive to render services in the administration and operation of its affairs as its Executive Vice President of Leasing and Development, reporting directly to DDR’s Chief Executive Officer (the “CEO”) or such other person designated by the CEO, all in accordance with the terms and conditions of this Agreement, for a term extending from July 5, 2016 through December 31, 2018.The period of time from July 11, 2016 until December 31, 2018 is sometimes referred to herein as the “Contract Period.” 2.Full-Time Services.Throughout the Contract Period while Executive is employed by DDR, Executive will devote all of Executive’s business time and efforts to the service of DDR, except for (a) usual vacation periods and reasonable periods of illness, (b) reasonable periods of time devoted to Executive’s personal financial affairs, and (c) services as a director or trustee of other corporations or organizations, either for profit or not for profit, that are not in competition with DDR; provided, however, that in no event shall Executive devote less than 90% of Executive’s business time and efforts to the service of DDR. 3.Compensation.For all services to be rendered by Executive to DDR under this Agreement during the Contract Period while Executive is employed by DDR, including services as Executive Vice President of Leasing and Development and any other services specified by the CEO, DDR will pay and provide to Executive the compensation and benefits specified in this Section3. 3.1Base Salary.From and after July 5, 2016 and through the end of the Contract Period while Executive is employed by DDR, DDR will pay Executive base salary (the “Base Salary”), in equal monthly or more frequent installments, at the rate of not less than Four Hundred Thousand Dollars ($400,000) per year, subject to such increases as the Committee or the Board of Directors of DDR (the “Board”) may approve. 3.2Annual Bonus.If Executive achieves the factors and criteria for annual cash incentive compensation hereinafter described for any calendar year of the Company (beginning with 2016) during the Contract Period while Executive is employed by DDR, then the Company shall make an annual incentive payment to Executive, in cash, for such calendar year (an “Annual Bonus”) between January 1 and March 15 of the immediately subsequent calendar year, determined and calculated in accordance with the percentages set forth on Exhibit A attached hereto.The Company’s payment of an Annual Bonus to Executive shall be determined based on the factors and criteria that have been or may be established from time to time for the calculation of the Annual Bonus by the Committee after consultation with Executive.For each of the Company’s calendar years in the Contract Period while Executive is employed by DDR, the Board or the Committee will provide Executive with written notice of the performance metrics and their relative weighting to be used in, and any specific threshold, target and maximum performance targets applicable to, the determination of the Annual Bonus for Executive for such calendar year not later than March 15 of such year.There is no guaranteed Annual Bonus under this Agreement, and for each applicable year, Executive’s Annual Bonus could be as low as zero or as high as the maximum percentage set forth on Exhibit A attached hereto, provided however, that for calendar year 2016, any Annual Bonus to which Executive shall be entitled will be calculated on a full year basis (i.e. not prorated) and Executive’s performance with respect to any discretionary performance metrics shall be deemed to be at least at the target level .Notwithstanding anything in this Agreement to the contrary, each Annual Bonus shall be on the terms and subject to such conditions as are specified for the particular Company plans or programs pursuant to which the Annual Bonus is granted. 3.3Specific Equity Awards.The awards described in this Section 3.3 will at all times be subject to the terms and conditions of the Company’s 2012 Equity and Incentive Compensation Plan (or its successor(s)), as in effect from time to time (collectively, the “Equity Plan”), including, without limitation, all authority and powers provided or reserved to such plan’s administrator thereunder, as well as the award agreements for such awards.As applicable, any awards vesting in installments shall be rounded up to the next nearest share amount divisible by the number of installments. (a)Annual Equity Grants.Beginning with the 2016 calendar year and for each calendar year during the Contract Period, subject to the approval of the Committee for each such award, Executive shall be eligible to receive pursuant to the Equity Plan: (i)a grant of service-based restricted share units with a grant date value equal to no less than $80,000 (the “Service-Based RSUs”), which Service-Based RSUs will, in general, vest subject to Executive’s continued employment with the Company in three installments with 1/3 of each grant vesting on each of the first three anniversaries of the grant date, subject to terms and conditions approved by the Committee; (ii)a grant of service-based stock options with a grant date value equal to no less than $20,000 (the “Service-Based Options”), which Service-Based Options will, in general, vest subject to Executive’s continued employment with the Company in three installments with 1/3 of each grant vesting on December 31 of the calendar year in which the grant occurs and 1/3 of each grant vesting on each of the first two anniversaries of such date, subject to terms and conditions approved by the Committee; and (iii)a grant of performance shares, performance units or performance-based restricted stock units with a grant date “target” value equal to no less than $80,000 (the “Three-Year Performance Units”), the payout of which Three-Year Performance Units will vary in accordance with the percentages set forth on Exhibit A attached hereto based on relative total shareholder return performance achievement based upon a peer group established by the Committee, measured over a three-year performance period beginning on January 1 of the calendar year in which the grant occurs, and will be payable, if earned, after the expiration of such performance period. 2 (b)One-Time Signing Grants.In connection with Executive’s execution of the Agreement, as soon as practicable after the Effective Date, Executive shall be entitled to receive, subject to and contingent upon the approval of the Committee for each such award: (i)a grant of service-based restricted share units with a grant date value equal to no less than $400,000 (the “Sign-On Service-Based RSUs”), which Sign-On Service-Based RSUs will, in general, vest subject to Executive’s continued employment with the Company in three installments with 1/3 of each grant vesting on each of the first three anniversaries of the grant date, subject to terms and conditions approved by the Committee; (ii) a performance award opportunity representing the substantial equivalent of a deemed opportunity to earn Performance Award Shares (as defined in DDR’s 2016 Value Sharing Equity Program (the “2016 VSEP”)) under the 2016 VSEP that Executive would have received had Executive actually been designated as a “Participant” at the level of Executive Vice President of Leasing and Development under the terms of the 2016 VSEP (as such Performance Award Value Sharing Opportunity (as defined in the 2016 VSEP) has been communicated by DDR to Executive), all subject to substantially the same terms and conditions as would have applied under the 2016 VSEP if Executive had actually been designated by the Committee as a “Participant” in the 2016 VSEP (the “Synthetic VSEP Award”); and (iii) a grant of performance shares with a grant date “target” value equal to no less than $20,000 (the “One-Year Performance Units”), the payout of which One-Year Performance Units will vary in accordance with the percentages set forth on Exhibit A attached hereto based on relative total shareholder return performance achievement based upon a peer group established by the Committee, measured over a performance period beginning on January 1, 2016 and ending on December 31, 2016, and will be payable, if earned, after the expiration of such performance period; and (iv)a grant of performance shares, performance units or performance-based restricted stock units with a grant date “target” value equal to no less than $40,000 (the “Two-Year Performance Units” and, together with the Three-Year Performance Units and the One-Year Performance Units, the “Performance Units”), the payout of which Two-Year Performance Units will vary in accordance with the percentages set forth on Exhibit A attached hereto based on relative total shareholder return performance achievement based upon a peer group established by the Committee, measured over a performance period beginning on January 1, 2016 and ending on December 31, 2017, and will be payable, if earned, after the expiration of such performance period. 3.4Other Equity Awards.During the Contract Period while Executive is employed by DDR, Executive shall be entitled to participate in any other equity or other employee benefit plan or program that is generally available to senior executive officers, as distinguished from general management, of DDR, including, without limitation (but specifically excluding actual participation in the 2016 VSEP), any long-term incentive compensation plan or similar program.Executive’s participation in and benefits under any such plan or program shall be on the terms 3 and subject to such conditions as are specified in the governing documents of the particular plan or program. 3.5Taxes.Executive shall be solely responsible for taxes imposed on Executive by reason of any compensation and benefits provided under this Agreement, and all such compensation and benefits shall be subject to applicable withholding taxes. 4.Benefits. 4.1Retirement and Other Benefit Plans Generally.Throughout the Contract Period while Executive is employed by DDR, Executive will be entitled to participate in all retirement and other benefit plans maintained by DDR that are generally available to its senior executives and with respect to which Executive is eligible pursuant to the terms of the underlying plan or plans, including, without limitation, the DDR 401(k) plan for its employees and any DDR deferred compensation program. 4.2Insurance, Generally.Throughout the Contract Period while Executive is employed by DDR, DDR will provide an enrollment opportunity to Executive and Executive’s eligible dependents for health, dental and vision insurance coverage, other insurance (e.g. life, disability, etc.) and any other benefits maintained by DDR from time to time, if any, during the Contract Period that are generally available to its senior executives and with respect to which Executive is eligible pursuant to the terms of the underlying plan or plans. 4.3Paid Time Off.Executive will be entitled to such periods of paid time off during the Contract Period while Executive is employed by DDR as may be provided from time to time under any DDR paid time off policy for senior executive officers. 4.4Club Membership.Throughout the Contract Period while Executive is employed by DDR, DDR will name Executive as a corporate designee under DDR’s country club membership, will bear the cost of regular membership fees, assessments, and dues incurred at that club by Executive, and will reimburse Executive for the amount of any charges actually and reasonably incurred at that club in the conduct of DDR’s business. 5.Expense Reimbursement.DDR will reimburse Executive during the Contract Period while Executive is employed by DDR for travel, entertainment, and other expenses reasonably and necessarily incurred by Executive in connection with DDR’s business.Executive will provide such documentation with respect to expenses to be reimbursed as DDR may reasonably request. 6.Termination. 6.1Death or Disability.Executive’s employment under this Agreement will terminate immediately upon Executive’s death.DDR may terminate Executive’s employment under this Agreement immediately upon giving notice of termination if Executive is Totally Disabled (as that term is defined in Section9.1 below) for an aggregate of 120 days in any consecutive 12 calendar months or for 90consecutive days. 6.2For Cause by DDR. (a)During the Contract Period while Executive is employed by DDR, DDR may terminate Executive’s employment under this Agreement for “Cause” at any time upon the occurrence of any of the following circumstances: 4 (i)(A) Executive commits a fraud or a felony or an act that is not or a series of acts that are not taken in good faith and (B) the commission of such fraud, felony or act or series of acts results in material injury to the business reputation of DDR. (ii)Executive commits an act or series of repeated acts of dishonesty that are materially inimical to the best interests of DDR. (iii)Other than as a result of disability, Executive consistently fails to perform Executive’s duties and responsibilities as specified in Sections 1 and 2 above and the failure continues for 15 days after DDR has advised Executive in writing of that failure. (iv)Executive has materially breached any provision of this Agreement (other than Section 1 or 2 above, as to any breach of which Section 6.2(a)(iii) would apply) and the breach has not been cured in all substantial respects within 30 days after DDR has advised Executive in writing of the nature of the breach. (b)The termination of Executive’s employment under this Agreement shall not be deemed to be for “Cause” pursuant to this Section 6.2 unless and until there shall have been delivered to Executive a copy of a resolution duly adopted by the affirmative vote of not less than three-fourths of the entire membership of the Board (other than Executive) at a meeting of the Board called and held for such purpose (after reasonable notice is provided to Executive and Executive is given an opportunity, together with counsel, to be heard before the Board) finding that, in the good faith opinion of the Board, Executive is guilty of the conduct described in Sections 6.2(a)(i), (ii), (iii) or (iv) above, and specifying the particulars thereof in detail. 6.3For Good Reason by Executive.During the Contract Period while Executive is employed by DDR, Executive may terminate Executive’s employment under this Agreement for “Good Reason” if any of the following circumstances occur: (a)DDR materially changes Executive’s duties and responsibilities from those set forth in Section1 above and the change has not been rescinded to Executive’s satisfaction within 15 days after Executive has advised DDR in writing of dissatisfaction with the change. (b)DDR changes Executive’s place of employment or its principal executive offices to a location that is more than 50 miles from the geographical center of Cleveland, Ohio. (c)DDR materially reduces Executive’s remuneration from that set forth in Section 3 above and the reduction has not been rescinded to Executive’s satisfaction within 15 days after Executive has advised DDR in writing of dissatisfaction with the reduction. (d)DDR materially breaches any of its obligations under this Agreement (other than its obligations under Section1 above, as to any breach of which Section6.3(a) would apply) and the breach is not cured in all material respects within 30 days after Executive has advised DDR in writing of the breach. 6.4Without Cause by DDR.During the Contract Period while Executive is employed by DDR, DDR may terminate Executive’s employment under this Agreement at any time without Cause 5 pursuant to written notice provided to Executive not less than 90 days in advance of such termination.Any termination under this Section6.4 will be effective at such time during the Contract Period while Executive is employed by DDR as may be specified in that written notice. 6.5Without Good Reason by Executive.During the Contract Period while Executive is employed by DDR, Executive may terminate Executive’s employment under this Agreement at any time without Good Reason pursuant to written notice provided to DDR not less than 90 days in advance of such termination.Any termination under this Section6.5 will be effective at such time during the Contract Period while Executive is employed by DDR as Executive may specify in that written notice. 7.Payments upon Termination. 7.1Upon Termination For Cause or Without Good Reason.If Executive’s employment under this Agreement is terminated by DDR for Cause or by Executive without Good Reason during the Contract Period, DDR will pay and provide to Executive the Executive’s Base Salary through the Termination Date to the extent not already paid and continuing health, dental and vision insurance and other insurance (e.g. life, disability, etc.) at the levels specified in Section4.2 through the Termination Date, and, except as may otherwise be required by law, DDR will not pay or provide to Executive any further compensation or other benefits under this Agreement.DDR will pay any Base Salary referred to in this Section7.1 to Executive within 30 days of the Termination Date. 7.2Upon Termination Without Cause or For Good Reason.If Executive’s employment under this Agreement is terminated by DDR without Cause or by Executive for Good Reason during the Contract Period and Section 7.5 does not apply, DDR will pay and provide to Executive the amounts and benefits specified in this Section7.2, except that DDR will not be obligated to pay the lump sum amount specified in Section7.2(d) unless either (x) DDR is deemed to have waived the obligation to provide a Release as provided in Section8.2 or (y) Executive has timely executed a Release as contemplated by Section8.3.The amounts and benefits specified in this Section7.2 are as follows: (a)A lump sum amount equal to Executive’s Base Salary for the year through the Termination Date, to the extent not already paid. DDR will pay this amount to Executive within 30 days of the Termination Date. (b)A lump sum amount equal to Executive’s Annual Bonus earned for the calendar year immediately preceding the calendar year in which the Termination Date occurs, to the extent not already paid.DDR will pay this amount to Executive on the same date and in the same amount that the Annual Bonus for such year would have been paid if Executive’s employment had not been terminated, but in any event not later than March15 of the calendar year in which the Termination Date occurs. (c)A lump sum amount equal to Executive’s Annual Bonus for the calendar year in which the Termination Date occurs at the “target” level, pro-rated based on the number of days that elapse between January 1 of such year and the Termination Date.Subject to Section 13.1, DDR will pay this amount to Executive within 30 days of the Termination Date. 6 (d)A lump sum amount equal to 1.0 times the sum of (i)Executive’s Base Salary as of the Termination Date, plus (ii) an amount equal to the value of the Annual Bonus for Executive applicable to the year in which the Termination Date occurs at the “Target” level.
